FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                       September 22, 2015
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
FIFI MENO INGILA,

      Plaintiff - Appellant,

v.                                                         No. 15-1087
                                               (D.C. No. 1:13-cv-00809-MSK-MJW)
DISH NETWORK, LLC,                                          (D. Colo.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, BALDOCK, and GORSUCH, Circuit Judges.
                  _________________________________

      Fifi Meno Ingila, pro se, appeals from the district court’s order of summary

judgment in favor of Dish Network, LLC (Dish) on her claims for racial

discrimination, retaliation, and hostile work environment under the Civil Rights Act

of 1991, 42 U.S.C. § 1981. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.

      The parties are familiar with the facts. Briefly, Ms. Ingila, an

African-American, worked for Dish as a customer service representative beginning in

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
2008. She alleged that her co-workers often referred to her as “Oprah” and “Winnie

Mandela.” When Dish failed to take corrective action, she filed charges of

discrimination with the Equal Employment Opportunity Commission in January and

February 2010. Dish terminated Ms. Ingila’s employment in 2011 following an

incident in the workplace. According to Dish, Ms. Ingila threw a bottle of water at a

co-worker who she thought was talking too loud. For her part, Ms. Ingila said the

bottle slipped out of her hand.

      In 2013, Ms. Ingila, represented by counsel, filed suit alleging numerous

claims under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-2(a), § 1981, and

the Americans With Disabilities Act, 42 U.S.C. § 12112(a). An amended complaint,

also filed by counsel, abandoned all the claims except those under § 1981.

Eventually, Ms. Ingila’s counsel withdrew and Ms. Ingila proceeded pro se.

      As to the claims under § 1981, the district court carefully examined each one

and concluded, in a comprehensive and well-reasoned twenty-page opinion and

order, that Dish was entitled to summary judgment. As an overarching matter, the

court recognized that although Ms. Ingila’s pro se filings were entitled to a liberal

construction, she failed to address the relevant claims or muster any evidence in

opposition. The court then applied the law to the undisputed facts and concluded that

Dish was entitled to summary judgment.

      “We review the district court’s grant of summary judgment de novo, applying

the same legal standard used by the district court.” Kendrick v. Penske Transp.

Servs., Inc., 220 F.3d 1220, 1225 (10th Cir. 2000) (internal quotation marks omitted).

                                           2
The district court analyzed Ms. Ingila’s claims of disparate treatment and retaliation

under § 1981 using the proper framework and found no evidence of pretext. See

Kendrick, 220 F.3d at 1225 (“the analytical framework [of McDonnell Douglas]

applies . . . to claims [of discrimination] brought pursuant to section 1981”)

(internal quotation marks omitted)); Davis v. Unified Sch. Dist. 500, 750 F.3d 1168,

1170 (10th Cir. 2014) (“[a] plaintiff may prove [retaliation in] violation of . . . § 1981

. . . by adhering to the burden-shifting framework of McDonnell Douglas”) (internal

quotation marks omitted)). As to Ms. Ingila’s claim of a racially hostile work

environment under § 1981, the court concluded that “[t]aken as a whole and in the

light most favorable to Ms. Ingila . . . the facts alleged fail to establish a genuine

issue of whether a reasonable person would construe the name-calling to be

sufficiently severe and pervasive as to alter the terms and conditions of

employment.” R. at 735.

      Ms. Ingila has failed to raise any relevant arguments on appeal; instead she

argues about claims that were dropped from the amended complaint and expresses

frustration with Dish for its alleged failure to renew a pre-litigation settlement offer.

We have carefully examined the parties’ briefs, the record, and the controlling law,

and conclude that the district court correctly granted summary judgment in favor of

Dish. According, we affirm for substantially the same reasons as those set forth in

the court’s order dated February 14, 2014.

      Because Ms. Ingila has failed to present any reasoned, non-frivolous

arguments, we deny her motion to proceed in forma pauperis and direct her to remit

                                             3
the full filing and docketing fees to the clerk of the district court forthwith. See

DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991) (“In order to succeed

on [a] motion [to proceed in forma pauperis] an appellant must show a financial

inability to pay the required filing fees and the existence of a reasoned, nonfrivolous

argument on the law and facts”) (emphasis added)).


                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge




                                            4